  Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 1 of 10 PageID #:160


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PENNSYLVANIA MANUFACTURERS’ )
ASSOCIATION INSURANCE        )
COMPANY,                     )
                             )         CASE NO. 18 CV 08159
                 Plaintiff,  )
                             )         ASSIGNED JUDGE:
                             )            HONORABLE EDMOND E. CHANG.
             VS.             )
                             )
SYMPHONY FINANCIAL SERVICES, )
LLC, et.al.,                 )
                             )
                 Defendants. )




                       DEFENDANTS’ ANSWER TO
                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  AND
                         AFFIRMATIVE DEFENSE


     NOW COME DEFENDANTS, SYMPHONY FINANCIAL SERVICES, LLC;

SYMPHONY COUNTRYSIDE, LLC d/b/a COUNTRYSIDE CARE CENTRE; SYMPHONY

CRESTWOOD, LLC d/b/a CRESTWOOD CARE CENTRE; SYMPHONY DEERBROOK,

LLC d/b/a DEERBROOK CARE CENTRE; SYMPHONY MAPLE CREST, LLC d/b/a MAPLE

CREST CARE CENTRE; SYMPHONY NORTHWOODS, LLC d/b/a NORTHWOODS CARE

CENTRE; SYMPHONY SYCAMORE, LLC d/b/a SYCAMORE VILLAGE; SYMPHONY

MAPLE RIDGE, LLC d/b/a MAPLE RIDGE CARE CENTRE and MAPLE RIDGE

RETIREMENT CARE; SYMPHONY MCKINLEY, LLC d/b/a MCKINLEY COURT;

SYMPHONY M.L., LLC; SYMAG HOLDINGS, LLC; SYMPHONY HMG, LLC;

SYMPHONY MONARCH HOLDINGS, LLC; SYMPHONY HEALTHCARE, LLC; RHFS,

LLC; SYMPHONY DIALYSIS, LLC; and SYMPHONY ASPEN RIDGE, LLC d/b/a ASPEN
    Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 2 of 10 PageID #:161



RIDGE CARE CENTRE, (collectively referred to as “Defendants”) by and through their

attorney, RONALD H. BALSON, and in answer to the First Amended Complaint filed by

Plaintiff, states as follows:


                                           Jurisdiction and Venue

        1.      Defendants admit the allegations contained in paragraph 1 of the First Amended

Complaint.

        2.      Defendants admit the allegations contained in paragraph 2 of the First Amended

Complaint.


                                            Statement of the Case

        3.      Defendants admit the allegations of paragraph 3 of the First Amended Complaint.

        4.      Defendants admit that Plaintiff demanded payment but, for the reasons contained

in the Affirmative Defenses attached hereto, deny said payment is due or payable.

        5.      Defendants admit the Plaintiff made multiple demands but, for the reasons

contained in the Affirmative Defenses attached hereto, deny that Plaintiff’s claim to the alleged

remaining balance is valid, due, or payable.

        6.      Defendants admit Plaintiff claimed an additional amount but, for the reasons

contained in the Affirmative Defenses attached hereto, deny said amount is due or payable.


                                                   The Parties

        7.      Defendants admit the allegations of paragraph 7 of the First Amended Complaint.

        8.      Defendants admit the allegations of paragraph 8 of the First Amended Complaint.

        9.      Defendants admit the allegations of paragraph 9 of the First Amended Complaint.

        10.     Defendants admit the allegations of paragraph 10 of the First Amended

Complaint.

                                                           2
                          /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
   Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 3 of 10 PageID #:162



      11.    Defendants admit the allegations of paragraph 11 of the First Amended

Complaint.

      12.    Defendants admit the allegations of paragraph 12 of the First Amended

Complaint.

      13.    Defendants admit the allegations of paragraph 13 of the First Amended

Complaint.

      14.    Defendants admit the allegations of paragraph 14 of the First Amended

Complaint.

      15.    Defendants admit the allegations of paragraph 15 of the First Amended

Complaint.

      16.    Defendants admit the allegations of paragraph 16 of the First Amended

Complaint.

      17.    Defendants admit the allegations of paragraph 17 of the First Amended

Complaint.

      18.    Defendants admit the allegations of paragraph 18 of the First Amended

Complaint.

      19.    Defendants admit the allegations of paragraph 19 of the First Amended

Complaint.

      20.    Defendants admit the allegations of paragraph 20 of the First Amended

Complaint.

      21.    Defendants admit the allegations of paragraph 21 of the First Amended

Complaint.

      22.    Defendants admit the allegations of paragraph 22 of the First Amended

Complaint.


                                                      3
                     /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
   Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 4 of 10 PageID #:163



       23.    Defendants admit the allegations of paragraph 23 of the First Amended

Complaint.

       24.    Defendants admit the allegations of paragraph 24 of the First Amended

Complaint.

       25.    Defendants admit the allegations of paragraph 25 of the First Amended

Complaint.

       26.    Defendants admit the allegations of paragraph 26 of the First Amended

Complaint.

       27.    Defendants admit the allegations of paragraph 27 of the First Amended

Complaint.

       28.    Defendants admit the allegations of paragraph 28 of the First Amended

Complaint.

                                           Breach of Contract

       29.    Defendants repeat their answers to paragraphs 1 through 28 of the First Amended

Complaint as their answer to paragraph 29 of the First Amended Complaint.

       30.    Defendants admit the allegations of paragraph 30 of the First Amended

Complaint.

       31.    Defendants state that paragraph 31 is a conclusion. The best evidence of the

terms and conditions is contained in Exhibit A, which must be read as a whole.

       32.    Defendants admit the allegations of paragraph 32 of the First Amended

Complaint.

       33.    Defendants admit the allegations of paragraph 33 of the First Amended

Complaint.




                                                        4
                       /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
   Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 5 of 10 PageID #:164



       34.     Defendants admit the allegations of paragraph 34 of the First Amended

Complaint.

       35.     Defendants admit that the quoted language is part of Exhibit A. Defendant denies

that it agreed to pay any calculations of retrospective payments that were prepared inaccurately

or untimely.

       36.     Defendants admit that the quoted language is a part of Exhibit A.

       37.     Defendants state that Exhibit A is the best evidence of the terms and conditions

and must be read as a whole.

       38.     Defendants admit that the quoted language is contained in Exhibit A.

       39.     Defendants admit the allegations of paragraph 39 of the First Amended

Complaint.

       40.     Defendants state the paragraph 40 is an irrelevant statement and requires no

answer.

       41.     Defendants admit that Plaintiff conducted an audit in 2017 and, for the reasons

contained in the Affirmative Defenses attached hereto, deny the remainder of paragraph 41.

       42.     For the reasons contained in the Affirmative Defenses attached hereto,

Defendants deny the allegations of paragraph 42 of the First Amended Complaint.

       43.     Defendants deny the allegations of paragraph 43 of the First Amended Complaint

and further deny that the account summary is accurate.

       44.     For the reasons contained in the Affirmative Defenses attached hereto,

Defendants deny the allegations of paragraph 44 of the First Amended Complaint.

       45.     Defendants deny the allegations of paragraph 45 of the First Amended Complaint.

       46.     Defendants admit they refused to pay said amount but deny that it is due or

payable.


                                                         5
                        /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
    Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 6 of 10 PageID #:165



       47.      Defendants deny the allegations of paragraph 47 of the First Amended Complaint.

       WHEREFORE, Defendants pray that the First Amended Complaint filed by Plaintiff by

dismissed and the relief sought thereunder be denied.


                                     AFFIRMATIVE DEFENSES

                                    First Affirmative Defense
                       Plaintiff Failed to Perform its Contractual Duties

       1.       Plaintiff’s duties and responsibilities to Defendants arise out of the policy of

Workers Compensation Insurance and attendant schedules issued in 2011 for the policy year

2011-2012 (the “Policy”). Those policies and schedules are attached to the Amended Complaint

as Exhibit A.

       2.       According to the Policy, in the event a workers compensation claim arises during

the policy period, it is the duty and obligation of Plaintiff to represent Defendants and resolve the

claim in as efficient and economic manner as is professionally possible for the benefit of

Defendants.

       3.       Part Two, Section D provides in pertinent part as follows:

                “D. We Will Defend
                We have the right and duty to defend, at our expense, any claim,
                proceeding or suit against you for damages payable by this insurance. We
                have the right to investigate and settle these claims, proceedings and suits.



       4.       Part Two, Section E provides in pertinent part as follows:

                “E. We Will Also Pay
                We will also pay these costs, in addition to other amounts payable under
                this insurance, as part of any claim, proceeding or suit we defend:

                1.     Reasonable expenses incurred at our request, but not loss of
                       earnings;
                2.     Premiums for bonds to release attachments and for appeal bonds in
                       bond amounts up to the limit of our liability under the insurance;
                3.     Litigation costs taxed against you;

                                                          6
                         /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
    Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 7 of 10 PageID #:166



               4.      Interest on a judgment as required by law until we offer the amount
                       due under this insurance; and
               5.      Expenses we incur.

       5.      According to the Amended Complaint and its schedules, the injury giving rise to

the claims of Plaintiff incurred in 2012. Plaintiff had an obligation to vigorously defend said

injury claim as promptly and efficiently as possible, resolving said claim at the earliest

reasonable time. Plaintiff did not attach the claim file to the Amended Complaint. Most

worker’s compensation claims are determined and settled within a short period of time.

Defendants have reason to believe that when the claim file is produced in this matter, it will

show that Plaintiff negligently failed to promptly process the claim, perform its duties to defend

and pay, and allowed the claim to linger and incur unnecessary costs and delays.

       6.      The precise amount of costs, fees and other liabilities incurred because of

Plaintiff’s failure to properly perform its duties will not be known until the claim file is

produced. It is likely that no amounts are due from Defendants to Plaintiff, but in the event that

amounts are found to be due, any such amounts must be reduced by the amounts attributable to

Plaintiff’s failure to promptly discharge its duties.




                                                          7
                         /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
    Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 8 of 10 PageID #:167




                                   Second Affirmative Defense
                              Incorrect Calculation of Amounts due

       1.      Plaintiff’s claims for premiums due is based upon its policy of Workers

Compensation Insurance and attendant schedules issued in 2011 for the policy year 2011-2012.

Those policies and schedules are attached to the Amended Complaint as Exhibit A.

       2.      Part Five, Subparagraph E provides that the final premium will be determined by

“using the actual, not the estimated premium basis and the proper classifications and rates that

lawfully apply to the business and work covered by this policy.

       3.      Plaintiff did not use the proper rates, including making proper application of the

loss conversion factor, in calculating premium amounts. The claimed amounts due are believed

to be significantly inflated. The precise amount will not be known until documents are

exchanged in discovery.

                                    Third Affirmative Defense
                                Plaintiff’s Claims are Time-barred

       1.      Plaintiff’s claim for premiums due is based upon its policy of Workers

Compensation Insurance and attendant schedules issued in 2011 for the policy year 2011-2012.

Those policies and schedules are attached to the Amended Complaint as Exhibit A.

       2.      Part Five, Subparagraph G provides in pertinent part as follows:

“We may conduct the audits during regular business hours during the policy period and within

three years after the policy period ends. Information developed by the audit will be used to

determine final premium [sic].” The Policy period ended on December 31, 2012.

       3.      Plaintiff alleges it conducted retrospective adjustments in 2017 and 2018 resulting

in its claim for premiums due. (Am. Complaint, Par. 41 and 42).

       4.      Accordingly, the final premium was determined long after the three-year period in

2017 and 2018.

                                                         8
                        /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
    Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 9 of 10 PageID #:168



       5.      The claim for final premium due is beyond the contractual time for making such

determination and is time-barred.


                                     Fourth Affirmative Defense
                                              Laches

       1.      Plaintiff’s claim for premiums due is based upon its policy of Workers

Compensation Insurance and attendant schedules issued in 2011 for the policy year 2011-2012.

Those policies and schedules are attached to the Amended Complaint as Exhibit A.

       2.      According to the Policy and the attendant obligations and duties of Plaintiff

thereunder, Plaintiff had an obligation to complete its audit within the three-year period and

notify Defendants of a final premium.

       3.      According to the Policy and the attendant obligations and duties of Plaintiff

thereunder, Plaintiff had an obligation to vigorously, efficiently, and economically defend any

injury so as to reduce the amounts payable and resolve said claim at the earliest reasonable time.

       4.      Plaintiff has unreasonably and inexcusably delayed in determining the final

premium, and in timely and efficiently resolving a worker’s compensation claim.

       5.      Defendants have been adversely prejudiced by Plaintiff’s unreasonable and

inexcusable delays in that Defendants’ rights to timely claim losses against income have been

negatively affected.




                                                         9
                        /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
  Case: 1:18-cv-08159 Document #: 17 Filed: 03/11/19 Page 10 of 10 PageID #:169



     6.    Plaintiff’s claim for premium amounts due should be barred because of Laches.


                                                          RESPECTFULLY SUBMITTED:


                                                          BY: ___/s/ Ronald H. Balson
                                                                 RONALD H. BALSON
                                                          One of the Attorneys for Defendants




RONALD H. BALSON
ARDC 0105074
Email: rbalson@spklaw.com
STUART M. SHELDON
ARDC 628732
Email: ssheldon@spklaw.com
STONE POGRUND & KOREY LLC
1 E. Wacker Drive
Suite 2610
Chicago, IL 60601
Phone: (312) 782-3636




                                                   10
                   /Users/ronaldbalson/Documents/office/Def. Ans. to 1st Amd. Comp..docx
